DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to either show or reasonably suggest the method for connecting lamination parts to form a lamination stack recited in claims 1 and 3-11.   
Regarding independent claim 1, the closest prior art of record is Matsushita Electric Ind. Co. Ltd, JP 2004 023829 that teaches a method for connecting lamination parts to form a lamination stack that includes the claim 1 steps of providing an electrical strip with a hot-melt adhesive varnish layer, punching a plurality of lamination parts from the electrical strip, stacking the lamination parts that have been punched out and connecting the parts through thermal activation of the hot-melt adhesive varnish.  However, Matsushita teaches the total removal of adhesive in selected subregions of the adhesive layer of its metal strip to facilitate downstream separation of blocks of laminated stacked parts.   Matsushita does not teach leaving a selected amount or thickness of adhesive at selected regions.  Thus, Matsushita does not teach or suggest the method step required in claim 1 of preparing the electrical strip by at least reducing a layer thickness of the hot-melt adhesive varnish layer on the electrical strip down to a residual layer thickness through removal using laser light in order to produce a subregion of the hot-melt adhesive varnish layer.  The remaining art of record does not supply this deficiency. Absent further hints in the prior art, the claimed method would not have been obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746